UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6430


MICHAEL LEONARD POORE,

                Plaintiff – Appellant,

          v.

DEPARTMENT OF VETERANS AFFAIRS, The VA; PATRICIA O. PITTMAN,
Director of Dorn, VA Facility,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Richard Mark Gergel, District
Judge. (6:11-cv-00222-RMG)


Submitted:   June 16, 2011                    Decided:    June 21, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Leonard Poore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael     Leonard     Poore       appeals    the    district      court’s

order dismissing his civil complaint against Defendants.                              The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).                               The

magistrate judge recommended that the complaint be dismissed and

advised Poore that failure to file timely objections to this

recommendation would waive appellate review of a district court

order based upon the recommendation.

            The    timely       filing     of     specific       objections      to     a

magistrate      judge’s     recommendation        is      necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties    have     been     warned        of     the     consequences         of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                          Poore

has waived appellate review by failing to file objections after

receiving proper notice.           Accordingly, we affirm the judgment of

the district court.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented       in   the     materials

before    the   court     and   argument     would      not   aid     the    decisional

process.

                                                                               AFFIRMED



                                         2